PER CURIAM.
Affirmed. See § 47.122, Fla. Stat. (2018) (“For the convenience of the parties or witnesses or in the interest of justice, any court of record may transfer any civil action to any other court of record in which it might have been brought.”); see also Siegel v. Siegel, 575 So.2d 1267, 1272 (Fla.1991) (quoting Bedingfield v. Bedingfield, 417 So.2d 1047, 1050 (Fla. 4th DCA 1982)) (“In general, where courts within one sovereignty have concurrent jurisdiction, the court which first exercises its jurisdiction acquires exclusive jurisdiction to proceed with that case. This is called the ‘principle of priority.’ ”); Hirsch v. DiGaetano, 732 So.2d 1177, 1178 (Fla. 5th DCA 1999) (“The principle of priority rests not only upon comity between courts of concurrent jurisdiction, but also acts to prevent unnecessary litigation and a multiplicity of suits.”).